Citation Nr: 9911702	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to permanent and total disability rating for 
nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from June 1973 to August 
1977.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Los 
Angeles Regional Office (RO) June 1997 rating decision which 
denied entitlement to permanent and total disability rating 
for nonservice-connected pension purposes.


FINDINGS OF FACT

1.  The veteran's disabilities for pension purposes are 
dysthymia, rated 30 percent disabling, degenerative arthritis 
of the lumbar spine, rated 10 percent disabling, cervical 
spine disability, rated zero percent disabling, and bilateral 
hammertoes, each rated zero percent disabling, for a combined 
evaluation of 40 percent.

2.  His hammertoe disability of the second and third toes of 
the left and right foot are not currently productive of any 
symptomatology or impairment.

3.  His cervical spine disability is associated with mild 
scoliosis and is productive of subjective complaints of 
occasional pain and tingling sensation in the left arm; there 
is insufficient data to make a diagnosis of chronic cervical 
strain or arthritis; the disability is not associated with 
objective evidence of radicular pain, numbness or weakness of 
the arms, and the range of cervical spine motion is full; the 
disability is not productive of functional impairment.

4.  His lumbar spine disability is associated with 
degenerative arthritis and is productive of pain (aggravated 
by prolonged walking, standing, when lying down too long, and 
on repetitive bending and lifting); the range of lumbar spine 
motion is full, and there is no objective evidence of spasm, 
tenderness, muscle atrophy, sensory loss or weakness, and 
ambulation is normal; the disability is not productive of 
functional impairment.

5.  His psychiatric disability, now diagnosed as dysthymia, 
is associated with anxiety, depression, insomnia, social 
withdrawal, weekly panic attacks, and memory impairment, but 
there is no evidence of inappropriate or ritualistic 
behavior, his affect is in a moderately good range, and his 
thought process is logical, coherent, and goal-directed; the 
disability is shown to be productive of intermittent periods 
of inability to perform employment.

6.  The veteran does not have a lifetime disability which 
would render it impossible for him or an average person to 
follow a substantially gainful occupation.  


CONCLUSION OF LAW

The veteran is not totally disabled and unemployable because 
of permanent disability.  38 U.S.C.A. §§ 1502(a), 1521, 5107 
(West 1991);  38 C.F.R. §§ 3.301, 3.321, 3.340, 3.342, 4.15, 
4.16, 4.17, 4.25 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim of entitlement to 
permanent and total disability rating for nonservice-
connected pension purposes is well grounded, as it is 
plausible and capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  This finding is based 
on his assertion that he is unable to work due to the 
severity of his disabilities.  Proscelle v. Derwinski, 1 Vet. 
App. 629 (1992); King v. Brown, 5 Vet. App. 19 (1993).  Once 
determined that a claim is well grounded, VA has a duty to 
assist in the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a).  The Board notes that pertinent 
clinical data have been associated with the file, including 
current data sufficient to address the merits of the 
veteran's claim.  Thus, the duty to assist has been satisfied 
in this case.  

VA nonservice-connected disability pension benefits are 
payable to a veteran who served for 90 days or more during a 
period of war (which is not in dispute in this case as he was 
on active duty for more than 90 day during the Vietnam era), 
and who is permanently and totally disabled due to 
nonservice-connected disabilities that are not the result of 
his own willful misconduct.  38 U.S.C.A. § 1521; see Dilles 
v. Brown, 5 Vet. App. 88, 89-90 (1993) and cases cited 
therein.  If a veteran's combined disability is less than 100 
percent, he must be unemployable by reason of disability.  
38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4; see Brown (Clem) 
v. Derwinski, 2 Vet. App. 444, 446 (1992).

An "average person" standard is employed as the basis for the 
finding of permanent and total disability.  A person shall be 
considered to be permanently and totally disabled if he is 
unemployable as a result of disability which is reasonably 
certain to continue throughout his life, or is suffering 
from: (1) any disability sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation, but only if reasonably certain that such 
disability will continue throughout the life of the disabled 
person; or (2) any disease or disorder determined by VA to be 
of such nature or extent as to justify a determination that a 
veteran suffering therefrom is permanently and totally 
disabled. 38 U.S.C.A. § 1502.

For pension purposes, when percentage requirements are met 
under 38 C.F.R. § 4.16, and the disabilities involved are of 
a permanent nature, a rating of permanent and total 
disability will be assigned if the veteran is found to be 
unable to secure and follow substantially gainful employment 
by reason of such disability.  To meet the percentage 
requirements of 38 C.F.R. § 4.16, the veteran must suffer 
from one disability ratable at 60 percent or more, or two or 
more disabilities where one of the disabilities is ratable at 
40 percent or more, and the combined rating of all 
disabilities is 70 percent or more.

Furthermore, 38 C.F.R. § 4.17(b) provides that where the 
veteran fails to meet the percentage requirements, but meets 
basic eligibility criteria and is unemployable, consideration 
of 38 C.F.R. § 3.321(b)(2) is appropriate.  In turn, 38 
C.F.R. § 3.321(b)(2) provides that where the veteran does not 
meet the percentage requirements of the VA Rating Schedule, 
but is unemployable by reason of his age, occupational 
background, or other related factors, a permanent and total 
disability rating on an extra-schedular basis is warranted.

The Board notes that, in appropriate situations, service 
connection may be established, for very limited purposes, for 
disability based on alcohol abuse, but compensation for 
disability due to alcohol or drug abuse is prohibited.  See 
Barela v. West, 11 Vet. App. 280, 282-83 (1998).  Moreover, 
VA disability pension is not payable for any condition due to 
a veteran's own willful misconduct (alcohol abuse).  
38 C.F.R. § 3.301(b), (c) (1998).  Insofar as alcohol abuse-
related disability may have been present in the past (and the 
veteran appears to have received Supplemental Security Income 
(SSI) benefits due to such abuse, as discussed below), the 
recent clinical evidence demonstrates that he has not abused 
alcohol in some years and his alcoholism is in remission.  
Thus, any substance abuse disability present is not relevant 
to this case.  

The veteran was born in January 1951.  In his March 1997 
application for compensation or pension, he indicated that he 
completed 4 years of high school, and that he was last 
employed in September 1990, having worked as "enumerator" 
for the "U.S. Department of Census."  A review of the 
record indicates, however, that he was last employed in 
October 1997 and was periodically employed between 1990 and 
1997; the evidence of record strongly suggests that he has a 
considerable college training.  (See October 1985 VA social 
worker interview on self referral into an alcohol recovery 
program, he indicated having a high school diploma and 3 
years of college education).  He stated that he was totally 
disabled due to a back disability (which reportedly had its 
onset in April 1995), left foot disability (reportedly 
present since 1983), and right foot disability (reportedly 
since 1982).

VA outpatient treatment records from July 1982 to September 
1997 reveal intermittent treatment associated with symptoms 
including depression, anxiety, and back pain (lumbosacral and 
cervical spine).  During treatment, organic mood disorder, 
depression, and degenerative changes in the spine were 
diagnosed (the clinical records also show that he received 
intermittent treatment and participated in therapy due to 
alcohol abuse, but the recent records reveal that his 
substance abuse is currently in remission; he is not claiming 
to be permanently and totally disabled due to alcoholism or 
other substance dependence).  In July 1995, he indicated that 
he was in receipt of SSI until January 1997, at which time 
his benefits were discontinued as substance abuse was no 
longer considered a disability (a review of the record 
indicates that he was in receipt of SSI from 1990 through the 
end of 1996; such benefits appear to have been granted based 
on evidence of his alcohol abuse).  In September 1997, he 
underwent elective osteotomy of the left third metatarsal; 
his post-operative recovery was uneventful.  

An April 1996 Millon Clinical Multiaxial Inventory-III (MCMI-
III) test performed as part of the veteran's VA outpatient 
treatment relating to recent problems involving his job, 
school, and use of alcohol, reveals that psychological 
dysfunction which he exhibited, overall, was of mild to 
moderate severity.  

On VA general medical examination in August 1997, the veteran 
indicated that he was last employed as a warehouse worker for 
the Salvation Army in 1990.  At the time of the examination, 
his symptoms reportedly included radiating low back and 
shoulder pain, pain and spasm in the neck, and painful feet 
when walking a distance greater than 1 block.  On 
examination, his gait and posture were normal, but mild 
cervical spine scoliosis was noted; active range of motion of 
the cervical spine was to 25 degrees flexion (passive flexion 
was to 30 degrees and was associated with "sensitivity 
pain"), to 5 degrees extension (passive extension was to 10 
degrees and was associated with pain), to 30 degrees right 
lateral bending (passive lateral bending was to 35 degrees, 
bilaterally, and was associated with pain), to 50 degrees 
left rotation (passive left rotation was to 55 degrees and 
was associated with pain), and to 30 degrees right rotation 
(passive right rotation was to 35 degrees and was associated 
with pain).  Active range of motion of the spine was to 35 
degrees flexion, to 15 degrees extension, 15 degrees right 
lateral bending and 20 degrees left lateral bending, 5 
degrees left rotation and no rotation to the right (passive 
range of motion was to 40 degrees flexion, to 20 degrees 
extension, 20 degrees right lateral bending, and 40 degrees 
left lateral bending, and was associated with pain).  Active 
range of motion of each foot/ankle was to 5 degrees 
dorsiflexion, to 25 degrees plantar flexion, and to 20 
degrees each eversion and inversion, and was associated with 
pain (passive motion in each foot/ankle was to 10 degrees 
dorsiflexion, to 30 degrees plantar flexion, and to 25 
degrees each inversion and eversion, and was associated with 
pain); flat longitudinal arch and second and third digits 
hammertoe deformities were noted.  X-ray studies revealed 
spondylosis and mild S-shaped scoliosis of the thoracic 
spine, large anterior osteophytes at C4-C7 with evidence of 
calcification in the anterior spinal ligaments, and bilateral 
hammertoe deformities involving the second and third digits.  
Chronic neck pain, spondylosis of C4-C7 with calcification of 
the anterior spinal ligament with moderate limitation of the 
range of motion, chronic low back pain with moderate 
limitation of motion, spondylosis and mild S-shaped scoliosis 
of the thoracic spine, bilateral hammertoe deformities with 
mild limitation of motion, depression, and polysubstance 
abuse were diagnosed.  

On general medical evaluation in June 1998, conducted at the 
Carmel Medical Group, the veteran indicated that he had 
degenerative disc disease of the lumbar spine, loss of 
cervical spine motion, and bilateral second and third 
hammertoes (noting that corrective surgery of the right 
middle toe was performed in 1984, and left middle toe surgery 
was performed in September 1997), but denied experiencing any 
radicular pain or numbness or weakness of the arms.  His 
subjective symptoms consisted of back pain aggravated by 
prolonged standing, walking, and lying down too long, 
anxiety, depression, insomnia, and occasional headaches and 
tingling sensation in the left arm.  He indicated that he 
last worked for "General Relief" in October 1997, at which 
time "[h]e was taken off work" due to back pain.  On 
examination, his gait, posture, and range of motion of all 
joints were normal, and there was no evidence of redness, 
swelling, effusion, tenderness, muscle atrophy, instability, 
or guarded motion; post surgical scars were noted on the 
dorsum of the third left and right toes (each measuring 4 
centimeters in length); the range of motion of the back was 
to 90 degrees flexion, to 30 degrees extension, to 30 degrees 
each left and right lateral bending, and to 35 degrees each 
left and right rotation; the range of motion of the cervical 
spine was to 40 degrees flexion and extension, and to 30 
degrees left and right lateral bending.  X-ray study of the 
cervical and lumbosacral spine revealed spondylosis.  
Degenerative arthritis of the lumbar spine and bilateral 
hammertoes were diagnosed.  

On June 1998 general medical evaluation, the examiner 
indicated that the veteran had subjective complaints of 
flare-up of pain on repetitive bending and lifting but the 
range of motion of the lumbosacral spine was full on 
objective demonstration; the reflexes were symmetrical, there 
was no muscle atrophy of the legs or sensory loss, and he was 
able to ambulate normally.  The clinical data was 
insufficient to support a diagnosis of chronic cervical 
strain or cervical arthritis, but he had subjective 
complaints of occasional neck pain; objectively, the range of 
motion of the neck was full, and there were no signs of nerve 
root compression or radiculopathy involving the upper 
extremities.  He did not have subjective complaints regarding 
his hammertoes, the corrective surgery was noted to have 
"done its job," and he was able to ambulate normally.  The 
examiner concluded that the veteran's "conditions" (noted 
above) did not cause him any limitation in the activities of 
daily living, did not affect his ability to obtain gainful 
employment, and that he was "able to perform, at least, 
medium-type work."

On VA psychiatric examination in June 1998, the veteran 
indicated that he had problems with depression since the 
1980s, noting that his symptoms increased in severity in the 
past 2 years.  He indicated that he experienced auditory 
hallucinations and weekly panic attacks, that he felt 
forgetful, was unable to remain interested in "things," was 
confused in making decisions, found it difficult to relate to 
others, had loss of memory, had difficulty "understanding 
information," and slept 3 to 4 hours a night; he indicated 
that his appetite was "OK," denying any change in weight; 
he denied feeling worthless or hopeless and his energy level 
was "OK;" he indicated that he was sober for the last 41/2 
years.  Reportedly, he last worked as a taxi driver in 1992 
but noted that he was unable to hold down a job because of 
depression and inability to keep his mind on the job.  On 
examination, there was no evidence of delusions, 
hallucinations, or inappropriate behavior; he did not exhibit 
any excessive or ritualistic behavior, and his speech had a 
regular rate and rhythm; his affect was mildly depressed to 
subdued with a moderately good range.  Dysthymia and history 
of alcohol abuse were diagnosed, and Global Assessment of 
Functioning (GAF) score of 65 was assigned.  The examiner 
indicated that the veteran had a history of recurring 
depressive symptoms, did not meet the criteria for a major 
depressive episode, but that he had a low-level depression 
which limited his occupational and social functioning; he did 
not meet the criteria for a personality or panic disorder and 
did not have active alcohol abuse.

In a November 13, 1998 letter, a VA psychiatrist, S. Charles, 
M.D., indicated that the veteran was diagnosed with 
depression and that he was (at the time of the letter) 
disabled and unable to work.  

VA outpatient treatment records from January to November 1998 
reveal intermittent treatment associated with the veteran's 
depression and musculoskeletal symptoms.  In March 1998, he 
indicated that he experienced left groin pain associated with 
lifting of the leg, but he was unaware of an injury; clinical 
impression was muscle sprain/pain.  In April 1998, he 
indicated that he experienced radicular low back pain and 
left hip pain; X-ray study revealed degenerative joint 
disease with disc space narrowing at L4-S1; clinical 
impression was low back pain and degenerative joint disease.  
A November 20, 1998 clinical note from a VA social worker 
indicates that, after consultation with the veteran and with 
Dr. Charles, he was referred to a "Veterans in Progress" 
program; the veteran indicated he was able to work and was 
interested in training for clerical work; Dr. Charles 
reportedly agreed that he should be able to work as his 
depression was not severe.

Disability of the musculoskeletal system is primarily the 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered in evaluating the residual disability include less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, pain on movement, swelling, 
deformity or atrophy of disuse, or incoordination.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to rating of disabilities involving substantiated 
presence of degenerative or traumatic arthritis, Diagnostic 
Code 5003 provides that arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (Diagnostic 
Codes 5200 et seq.), and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
rating based on limitation of motion is noncompensable under 
the appropriate diagnostic codes, a 10 percent rating for 
each major joint or group of minor joints affected by 
limitation of motion should be assigned; the 10 percent 
rating is not to be combined with, nor added to, Diagnostic 
Code 5003.  In the absence of limitation of motion, a 20 
percent rating will be assigned if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations; a 
10 percent rating will be assigned if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups. 

Currently, disabilities involving the veteran's bilateral 
hammertoes are each rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284, foot injuries, and each hammertoe disability is 
rated as zero percent disabling.  The Board notes that 
although a minimum 10 percent rating is of application for 
foot injury, if it results in moderate disability, a non-
compensable rating will be assigned if the requirements for a 
compensable rating have not been met.  See 38 C.F.R. § 4.31 
(1998).  

In this case, the weight of the evidence is clearly against a 
compensable rating for the veteran's hammertoe disabilities.  
Although the evidence shows that such disabilities required 
surgery (in 1984 on the right foot and in 1997 on the left) 
and were symptomatic in the past, he is not shown to have 
received any medical treatment for his hammertoes in the 
recent years.  Although bilateral hammertoes were diagnosed 
on medical examination in June 1998, the disabilities were 
not shown to be symptomatic and did not involve all toes of 
each foot (he had no subjective complaints and there was no 
objectively demonstrable impairment).  Thus, compensable 
ratings of the disabilities of his feet under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276 to 5284 are inappropriate in 
this case based on both subjective symptoms (or lack thereof) 
and objectively demonstrable impairment.

The Board notes that the evidence reveals the presence of 
post surgical scars on the dorsum of the third toe of each 
foot, but such scars are not shown to be tender and painful 
on objective demonstration.  Thus, a compensable evaluation 
of the scars under 38 C.F.R. § 4.118, Diagnostic Code 7804 is 
unwarranted.

The veteran's cervical spine disability is currently 
evaluated as zero percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290, limitation of motion of the cervical 
spine.  Although Diagnostic Code 5290 provides for a minimum 
10 percent rating if limitation of cervical spine motion is 
slight, a noncompensable rating is of application if the 
criteria for a compensable rating have not been met.  See 
38 C.F.R. § 4.31.  

Based on the entire evidence of record, as discussed above, 
the Board finds that assignment of a compensable rating for 
the veteran's neck disability is not warranted.  From a 
historical perspective, his symptoms were shown to include 
muscle spasm and painful and moderately reduced range of 
motion of the cervical spine (see VA medical examination 
report in August 1997).  However, more recent clinical 
evidence (consisting of June 1998 medical examination report) 
reveals that he never sustained an identifiable neck injury 
which would precipitate the onset of his symptomatology; he 
does not currently experience radicular neck pain or weakness 
or numbness of the arms; his subjective symptoms of 
occasional tingling sensation in the left arm and occasional 
pain and reduced range of motion are not supported by 
objective evidence such as neurological impairment, muscle 
atrophy, tenderness, spasm, objectively demonstrable painful 
or reduced motion, or clear radiographic evidence of 
arthritis.  The examiner opined in June 1998, that the data 
was insufficient to make a diagnosis of cervical spine 
arthritis or chronic cervical strain, opining that cervical 
spine symptomatology was not productive of any functional 
impairment.  Accordingly, as subjective complaints of 
occasional pain in the neck and occasional tingling sensation 
in the left arm are not supported by objective evidence, a 
compensable evaluation of the veteran's neck symptomatology 
is not warranted; application of 38 C.F.R. §§ 4.40 and 4.45 
as mandated by DeLuca, 8 Vet. App. 202 does not provide a 
basis upon which a compensable rating may be assigned under 
either Diagnostic Code 5287 (ankylosis of cervical spine) or 
5290 (limitation of motion of cervical spine).

The Board stresses that there is no objective evidence 
demonstrating the presence of arthritis of the cervical spine 
(see June 1998 medical examination report).  Thus, a rating 
of the veteran's neck symptomatology under Diagnostic Code 
5003 is inappropriate in this case.

The veteran's low back disability, diagnosed as degenerative 
arthritis of the lumbar spine, is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, mild intervertebral disc syndrome.  

The entirety of the evidence of record, as discussed more 
fully above, demonstrates that the veteran's lumbar spine 
arthritis is associated with (non-radiating) pain, primarily 
manifests itself on prolonged or repetitive physical 
activity; on most recent medical examination in June 1998, 
his subjectively-perceived symptoms are unsupported by 
objective demonstrable pathology (with the exception of 
lumbar spine arthritis); the range of motion of the spine is 
full, and there is no evidence of neurologic impairment or 
muscle atrophy.  Thus, while the range of motion of the spine 
was reduced and painful on VA examination in August 1997, it 
appears that such impairment was illustrative of a temporary 
flare-up of symptoms (because no objectively demonstrable low 
back pathology, other than arthritis, was shown either on 
examination in August 1997 or in June 1998, or during 
intermittent outpatient treatment; impairment of the range of 
motion was not documented during outpatient treatment or on 
medical examination in June 1998; low back disability was 
shown not to be productive of functional impairment on 
medical examination in June 1998).  

In view of the above, the veteran's lumbar spine arthritis is 
most properly evaluated by application of 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 which, as indicated above, is to be 
rated based on limitation of motion.  In this case, the 
entirety of the evidence demonstrates that he has subjective 
complaints of chronic pain, but the impairment in the range 
of motion of the spine was only demonstrated, objectively, on 
medical examination in August 1997 (the range of motion of 
the spine was full on examination in June 1998); the recent 
medical evidence does not show the presence of spasm, 
tenderness, muscle atrophy, or neurological impairment.  
Thus, based on both objective evidence and subjective 
complaints of pain consistent with 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca, 8 Vet. App. 202, the overall severity of 
his low back disability is productive of no more than slight 
impairment of lumbar spine motion under Diagnostic Code 5292; 
the disability was shown not to be productive of any 
functional impairment on medical examination in June 1998.  
Accordingly, the currently assigned 10 percent rating for 
such disability adequately reflects the current level of 
severity of the veteran's disability.

The Board notes that the veteran's low back disability is now 
rated based on limitation of motion under Diagnostic Code 
5292, and a compensable (10 percent) rating is assigned.  
Thus, additional disability rating under Diagnostic Code 5003 
is not warranted based on objective evidence of arthritis.

The evidence before the Board does not reveal that the 
veteran's lumbar spine arthritis is associated with a 
fractured vertebra, complete spine bony fixation (ankylosis), 
lumbar spine ankylosis, or that his disability is associated 
with neurological impairment; thus, a rating of his 
disability under Diagnostic Codes 5285, 5286, 5289, or 5293, 
respectively, is not warranted.  

Moreover, the clinical evidence of record does not show that 
the veteran's low back disability is consistent with evidence 
of lumbosacral strain with muscle spasm on extreme forward 
bending or loss of lateral spine motion.  Thus, a 20 percent 
evaluation of his disability under Code 5295 is also 
inappropriate in this case.

With regard to the veteran's psychiatric disability, the 
Board is also of the opinion that an evaluation in excess of 
the currently assigned 30 percent is not warranted.  Although 
the evidence demonstrates that his disability is associated 
with symptoms of anxiety, depression, insomnia, weekly panic 
attacks, social withdrawal, and memory impairment, and at 
least some of such symptoms (primarily depression) are shown, 
at times, to be productive of quite severe functional 
impairment (see Dr. Charles' November 13, 1998 letter 
indicating that the veteran was disabled and unable to work 
because of depression), the evidence, demonstrates that his 
symptomatology, overall, is productive of significantly 
lesser impairment.  Specifically, April 1996 MCMI-III test 
results reveal that the severity of his psychological 
symptoms was mild to moderate; on VA psychiatric examination 
in June 1998, dysthymia was diagnosed and GAF score 65 was 
assigned; the examiner indicated that his disability was 
productive of low-level depression (shown to cause him 
limitations in occupational and social functioning), but his 
disability was not associated with delusions, inappropriate 
behavior, frequent (more than once a week) panic attacks, 
excessive or ritualistic behavior, or impaired judgment or 
abstract thinking; although his memory appears to be 
impaired, there is no indication that he is able to retain 
only highly learned material and is forgetting to complete 
tasks; on November 20, 1998, Dr. Charles apparently agreed 
that the veteran's depression was not severe and that he 
should be able to work.

In view of the foregoing, the Board finds that the general 
rating criteria for mental disorders for a rating in excess 
of 30 percent for the veteran's psychiatric disability have 
not been met.  See 38 C.F.R. § 4.130 (1998).  While the 
clinical evidence demonstrates that his disability is 
productive of occupational and social impairment, it also 
demonstrates that his impairment is, at most, associated with 
intermittent periods of inability to perform occupational 
tasks.  The Board stresses that although the veteran 
indicated, in his formal correspondence with the RO, that he 
was last employed in 1990, the entirety of the evidence 
reflects that he was employed, at least for short periods of 
time, from 1990 to October 1997).

The Board has carefully examined all of the evidence of 
record and, as discussed above, finds that the veteran's 
current disability ratings are appropriately assigned.  
Because his combined disability rating is 40 percent, see 
38 C.F.R. § 4.25, the schedular criteria for permanent and 
total disability rating for nonservice-connected pension 
purposes are not met.  See 38 C.F.R. Part 4, including 
§§ 4.16 and 4.17.

On close review of the clinical evidence of record and 
application of the rating schedule to the veteran's 
disabilities, the Board concludes that the veteran's 
disabilities would not preclude an average person from 
securing and following substantially gainful employment.  The 
Board stresses that the veteran's combined rating represents 
the average wage-earning impairment.  None of the clinically 
diagnosed disabilities, either by itself or in conjunction 
with any other disability or disabilities, are so severely 
disabling as to render him unemployable (although Dr. Charles 
indicated on November 13, 1998 that the veteran was unable to 
work due to depression, on November 20, 1998, he apparently 
concluded that his depression was not severe and that he was 
able to work).  As such, the evidence of record does not 
support the conclusion that the veteran experiences 
disability which would render the average person unable to 
follow a substantially gainful occupation.  38 U.S.C.A. 
§ 1502(a).  Accordingly, a permanent and total disability 
evaluation based upon the objective "average person" standard 
of review is not warranted.  

Since the veteran's disabilities do not meet the percentage 
requirements of 38 C.F.R. § 4.17, applied to pension cases 
through 38 C.F.R. § 4.16, the Board must determine whether he 
is eligible for pension benefits based upon subjective 
criteria, including consideration of the veteran's age, 
education and occupational history, and unusual physical or 
mental defects.  38 C.F.R. §§ 3.321, 4.15.  In this regard, 
the Board notes that the veteran was born in January 1951; he 
has completed at least 4 years of high school and may have 
completed some college education; his employment history is 
shown to include both manual and non-manual labor.  On 
medical examination in June 1998, he indicated that he was 
last employed in October 1997; on November 13, 1998, Dr. 
Charles indicated that he was unable to work because of his 
depression; a week later (on November 20, 1998), the veteran 
self-professed ability and desire to work, expressing 
interest in vocational training for clerical work, and his 
ability to work appears to have been confirmed by Dr. 
Charles.  His musculoskeletal disabilities are not shown to 
be productive of any functional impairment (see June 1998 
medical examination report).  Although clinical evidence 
dated after June 1998 indicates that he continues to 
experience at least intermittent symptomatology involving the 
low back, there is no indication that such disability is 
permanently and totally disabling, or is rendering him 
unemployable.

On careful consideration of the combined effect of the 
veteran's disabilities and resulting functional limitations, 
in addition to his age, education, and occupational history, 
the Board is not persuaded that he is permanently and totally 
disabled.  An award of VA pension benefits, therefore, is not 
warranted based on the subjective criteria.  38 C.F.R. 
§§ 3.321, 4.15.  The clear weight of the evidence is against 
the claim and thus the benefit of the doubt doctrine is not 
for application.  


ORDER

Entitlement to permanent and total disability rating for 
nonservice-connected pension purposes is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

